



 
Exhibit 10.23


AMENDMENT NO. 4 TO THE
CREDIT AGREEMENT


This AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this “Amendment”) dated as of
November 19, 2018, is entered into by and among PRIME ONDECK RECEIVABLE TRUST
II, LLC, a Delaware limited liability company (“Company”), the Lenders party
hereto which constitute each affected Lender and CREDIT SUISSE AG, NEW YORK
BRANCH as Administrative Agent for the Class A Lenders (in such capacity, the
“Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent, and Wells Fargo Bank, N.A., as Paying Agent and as
Collateral Agent for the Secured Parties, entered into a Credit Agreement, dated
as of December 8, 2016 (as amended by that certain Amendment No. 1, dated as of
September 25, 2017, that certain Amendment No. 2, dated as of June 5, 2018, that
certain Amendment No. 3, dated as of October 5, 2018, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which the Lenders have made advances and other financial
accommodations to Company. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement;
WHEREAS, Company, the Lenders party hereto and Administrative Agent, have agreed
to amend the Credit Agreement as set forth herein subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.    AMENDMENTS TO THE CREDIT AGREEMENT


The Credit Agreement is, effective as of the Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 3.1
hereof, hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement.


(a)The definition of “Commitment Termination Date” as set forth in Section 1.1
of the Credit Agreement is amended and restated as follows:


“Commitment Termination Date” means the earliest to occur of (i) March 8, 2019;
(ii) the date the Commitments are permanently reduced to zero pursuant to
Section 2.9(a); and (iii) the date of the termination of the Commitments
pursuant to Section 7.1.
SECTION 2.    REPRESENTATIONS AND WARRANTIES


In order to induce the Administrative Agent and the Lenders party hereto to
enter into this Amendment, Company represents and warrants to the Administrative
Agent and Lenders, on the Amendment Effective Date, that the following
statements are true and correct, it being understood and agreed that the
representations and warranties made on the Amendment Effective Date are deemed
to be made concurrently with the consummation of the transactions contemplated
hereby:





--------------------------------------------------------------------------------





2.1    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary action on the part of
Company.


2.2    Binding Obligation. This Amendment has been duly executed and delivered
by the Company and is the legally valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.


2.3    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date (as defined below) as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.


2.4    Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute a Default, an Event of Default or a Servicer Default.


SECTION 3.    MISCELLANEOUS


3.1    Conditions of Effectiveness. This Amendment shall become effective as of
the date (such date, the “Amendment Effective Date”) on which the Administrative
Agent has received counterparts of this Amendment executed by Company, the
Administrative Agent and the Lenders party hereto.
 
3.2    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.


(a)On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Credit Documents
and the Related Agreements to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment. This Amendment
is hereby designated as a Credit Document for all purposes of the Credit
Documents.


(b)Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the Amendment Effective Date and Company shall not be
entitled to any other further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Credit Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.







--------------------------------------------------------------------------------





(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender, Administrative Agent or Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
    
3.3    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


3.4    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.


3.5    Execution in Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.


3.6    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


[Remainder of page intentionally left blank]







































--------------------------------------------------------------------------------





IN WITNESS THEREOF, the parties hereto have caused this Amendment No. 4 to the
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.


PRIME ONDECK RECEIVABLE TRUST II, LLC,
as Company


By:     /s/ Kenneth A. Brause                        
Name: Kenneth A. Brause
Title: Chief Financial Officer


CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent


By:     /s/ Patrick Duggan                        
Name: Patrick Duggan
Title: Vice President


By:     /s/ Erin McCutcheon                        
Name: Erin McCutcheon
Title: Director




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Class A Committed Lender in the Credit Suisse Lender Group


By:     /s/ Patrick Duggan                        
Name: Patrick Duggan
Title: Authorized Signatory


By:     /s/ Erin McCutcheon                        
Name: Erin McCutcheon
Title: Authorized Signatory


GIFS CAPITAL COMPANY, LLC,
as a Class A Conduit Lender in the Credit Suisse Lender Group


By:    /s/ R. Scott Chisholm                        
Name: R. Scott Chisholm
Title: Authorized Signatory





